     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 1 of 11

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES,                        No.   2:09-cr-00089-JAM-KJN-1
12                  Plaintiff,
13         v.                               ORDER GRANTING MOTION TO REDUCE
                                            SENTENCE
14    ANTRONETTE DEON NEAL,
15                  Defendant.
16

17         Antronette Neal requests a 50-month sentence reduction under

18   Section 404 of the First Step Act, P.L. 115-391.          Mot. to Vacate

19   and/or Reduce Sentence (“Mot.”), ECF No. 87.          The Court held a

20   hearing on this motion on June 30, 2020.         For the reasons

21   discussed below, the Court grants Neal’s motion.

22

23                               I.    BACKGROUND

24         On April 15, 2011, Neal pleaded guilty to one count of

25   possession with intent to distribute at least 50 grams of a form

26   of cocaine base known as crack cocaine, 21 U.S.C. § 841(a)(1).

27   Because of two prior drug-trafficking convictions, Neal qualified

28   as a career offender under U.S.S.G. § 4B1.1(b)(A).           The parties
                                           1
     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 2 of 11

1    negotiated a Rule 11(c)(1)(C) plea and presented it to the Court.

2          At sentencing, the Court found Neal had an offense level of

3    34, a criminal history category of VI, and a guideline range of

4    362 to 327 months.     The government, however, moved for a downward

5    departure under U.S.S.G. § 5K1.1.         See Tr. of Entry of Guilty

6    Plea at 5:25-6:2, ECF No. 64.       The Court granted the government’s

7    motion, accepted the parties’ Rule 11(c)(1)(C) plea and sentenced

8    Neal to a 180-month term of imprisonment, to be followed by a 60-

9    month term of supervised release.         Tr. of Judgment and Sentencing

10   at 3:14-24, 5:21-6:8, ECF No. 65.         Neal’s expected release date

11   is March 23, 2024.     Ex. B to Mot., ECF No. 87-2.

12         At the time of Neal’s sentencing, an offense involving 50 or

13   more grams of crack cocaine implicated a statutory sentencing

14   range of 10 years to life in prison, 21 U.S.C.

15   § 841(b)(1)(A)(iii) (2006).       But in 2010, the Fair Sentencing Act

16   amended this section, requiring a higher quantity of drugs to

17   trigger the same sentence.       Under the Fair Sentencing Act an

18   offense must now involve 280 grams of crack cocaine before

19   triggering the ten-year minimum and lifetime maximum.           Offenses

20   involving more than 28 grams but less than 280 grams of crack
21   cocaine are subject to a 5-year minimum and a 40-year maximum.

22   See Fair Sentencing Act § 2.       The First Step Act made these

23   changes retroactive to defendants whose convictions became final

24   before Congress enacted the Fair Sentencing Act.          S. 3747, 115th

25   Cong. § 4040(a) (2018).

26   ///
27   ///

28   ///
                                           2
     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 3 of 11

1                                 II.   OPINION

2          Generally, a federal court “may not modify a term of

3    imprisonment once it has been imposed.”         18 U.S.C. § 3582(c); see

4    also Dillon v. U.S., 560 U.S. 817, 819 (2010).          There are,

5    however, four exceptions to this rule: (1) when extraordinary and

6    compelling reasons warrant a reduction, 18 U.S.C.

7    § 3582(c)(1)(A)(i); (2) when a defendant over the age of 70 has

8    served at least 30 years in prison on a Section 3559(c) sentence,

9    18 U.S.C. § 3582(c)(1)(A)(ii); (3) when federal law or Rule 35 of

10   the Federal Rules of Criminal Procedure expressly permits a

11   sentence reduction, 18 U.S.C. § 3582(c)(1)(B); and (4) when the

12   Sentencing Commission lowers a defendant’s sentencing range after

13   she has already been sentenced, 18 U.S.C. § 3582(c)(2).

14         Here, Neal argues the Court should reduce her sentence under

15   Section 3582(c)(1)(B) because the First Step Act expressly

16   permits a sentence reduction.       Mot. at 5-6.    Section

17   3582(c)(1)(B) provides little guidance on how to apply the

18   expressly-permitted-by-statute exception.         Even so, courts

19   interpreting this provision within the context of the First Step

20   Act adopt a 2-step approach: first, determine whether a reduction
21   is permissible as a matter of law, and then, determine whether a

22   reduction is advisable as a matter of discretion.          See, e.g.,

23   United States v. Flowers, No. 08-cr-00188, 2020 WL 1916616, at

24   *4-5 (E.D. La. Apr. 20, 2020); United States v. Rose, 379

25   F.Supp.3d 223, 227-28 (S.D.N.Y. 2019).

26         Here, the parties agree that, as a matter of law, Neal is
27   eligible for a sentence reduction under the First Step Act.          They

28   deviate, however, on the issue of whether the Court should
                                           3
     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 4 of 11

1    exercise its discretion to reduce Neal’s fifteen-year prison

2    sentence by 50 months and her term of supervised release by 12

3    months.

4          A.   Eligibility

5          Under section 404 of the First Step Act, “a court that

6    imposed a sentence for a covered offense may . . . impose a

7    reduced sentence as if sections 2 and 3 of the Fair Sentencing

8    Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect

9    at the time the covered offense was committed.”          Therefore, to

10   be eligible for a sentence reduction, a defendant must be

11   serving a sentence on a “covered offense.”         An offense is

12   “covered” if (1) section 2 or 3 of the Fair Sentencing Act

13   modified its statutory penalties, and (2) the conduct underlying

14   the offense occurred before August 3, 2010 (the date the Fair

15   Sentencing Act took effect).       First Step Act of 2018, S. 3747,

16   115th Cong. § 404(a) (2018).       Neal, the government, and the

17   Court all agree that Neal’s sentence flows from a covered

18   offense.     See Mot. at 5-6; Opp’n at 4-5.       Section 2 of the Fair

19   Sentencing Act changed the statutory sentencing range in Neal’s

20   case from 10 years-life to 5-40 years.         Moreover, Neal’s conduct
21   occurred on February 20, 2009—well before the Fair Sentencing

22   Act took effect.

23         The government makes much of the fact that Neal’s plea

24   agreement was a Rule 11(c)(1)(C) plea.         See Opp’n at 2-3.     To

25   the extent that this has any bearing on the Court’s analysis,

26   the Court does not find that it comes into play at the
27   eligibility stage.     The government does not expressly argue that

28   the nature of Neal’s plea voids her eligibility for a sentence
                                           4
     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 5 of 11

1    reduction as a matter of law.       And nothing in 21 U.S.C.

2    § 3582(c)(1)(B) or the First Step Act suggests that imposing

3    this type of restriction would be appropriate.          Indeed, section

4    3582(c)(1)(B) authorizes a sentence reduction in “any case”

5    where the reduction is expressly permitted by law.           21 U.S.C.

6    § 3582(c)(1)(B) (emphasis added).         The only limitation on this

7    provision’s otherwise broad coverage pertains to individuals who

8    have already requested section 404 sentence reduction and

9    received a denial on the merits.          S. 3747, 115th Cong. § 404(c)

10   (2018).    This limitation does not apply to Neal.

11         The Court therefore finds Neal eligible for a sentence

12   reduction under section 404 of the First Step Act.

13         B.   Discretionary Reduction

14         The First Step Act does not, however, require courts to

15   reduce the sentence of every defendant convicted of a covered

16   offense.   Nor does it provide any benchmarks for determining

17   when a court, exercising its sound discretion, should reduce a

18   defendant’s sentence under section 3582(c)(1)(B).          Neal argues

19   the Court must consider the Section 3553(a) factors in making

20   this determination.     The Court disagrees.
21         Courts across the country are divided on the question of

22   whether 18 U.S.C. § 3582(c)(1)(B) requires courts to consider

23   the section 3553(a) factors.       Compare United States v. Smith,

24   959 F.3d 701, 703 (6th Cir. 2020) (requiring courts apply the

25   section 3553(a) factors); United States v. Chambers, 956 F.3d

26   667, 674 (4th Cir. 2020) (same) (collecting cases), with United
27   States v. Houston, 805 Fed.Appx. 546 (9th Cir. 2020) (finding

28   the district court was not required to consider the section
                                           5
     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 6 of 11

1    3553(a) factors); United States v. Moore, No. 19-3187, 2020 WL

2    3442714, at *2 (8th Cir. June 24, 2020) (same) (collecting

3    cases).   Looking only to the text of the statute, the Court

4    finds little basis for this split.        As previously explained,

5    section 3582(c) provides four exceptions to the general rule

6    that a district court may not modify a prison sentence once it

7    is final.    See 18 U.S.C. §§ 3582(c)(1),(2).       The statute

8    conditions three out of four of these exceptions on the district

9    court’s consideration of the factors set forth section 3553(a).

10   See 18 U.S.C. § 3582(c)(1)(A) (“after considering the factors

11   set forth in section 3553(a)”); 18 U.S.C § 3582(c)(2) (“after

12   considering the factors set forth in section 3553(a)”).              But

13   section 3582(c)(1)(B)—the exception at issue here—does not.                The

14   Court declines to infer a statutory requirement from silence.

15   See Barnhart v. Sigmon Coal Co., Inc., 534 U.S. 438, 461-62

16   (2002) (“We have stated time and again that courts must presume

17   that a legislature says in a statute what it means and means in

18   a statute what it says there.”).

19          But, nothing in section 3582(c)(1)(B) prohibits courts from

20   consulting the familiar factors found in section 3553(a).             Nor
21   does it set forth an alternative list of appropriate

22   considerations.     The First Step Act is similarly reticent.

23   Absent statutory guidance, this Court joins the ranks of many

24   others in finding that consideration of the section 3553(a)

25   factors is both permissible and reasonable when determining

26   whether to reduce a defendant’s sentence under the First Step
27   Act.   See, e.g., United States v. Payton, No. 07-20498-1, 2019

28   WL 2775530, at *4 (E.D. Mich. July 2, 2019) (collecting cases);
                                           6
     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 7 of 11

1    United States v. Mitchell, No. 05-00110(EGS), 2019 WL 2647571,

2    at *7 (D.D.C. June 27, 2019); Rose, 379 F. Supp. 3d at 233

3    (S.D.N.Y. 2019).       As one district court persuasively stated:

4          Importing the standard set forth in § 3553(a) makes
           sentencing proceedings under the First Step Act more
5          predictable to the parties, more straightforward for
           district courts, and more consistently reviewable on
6          appeal. It is unlikely that Congress intended to give
           district courts unbounded or unreviewable discretion
7          to grant or deny relief, and if § 3553(a) did not
           apply, then courts would have to develop new and
8          untried standards to limit judicial discretion.
9    Rose, 379 F. Supp. 3d at 234-35.

10         Upon considering the factors set forth in 18 U.S.C.

11   § 3553(a), the Court finds that reducing Neal’s sentence to a

12   130-month term of imprisonment, followed by 48 months of

13   supervised release is “sufficient but not greater than

14   necessary” to serve the goals of sentencing.          See 18 U.S.C.

15   § 3553(a)(2).     Neal’s history and characteristics and the need

16   to avoid unwarranted sentence disparities, see 18 U.S.C.

17   §§ 3553(a)(1), (6), most heavily influence this Court’s

18   conclusion.     See also United States, 956 F.3d 667, 675 (4th Cir.

19   2020) (finding post-sentencing evidence “may be highly relevant”

20   when considering how the § 3553 factors apply in the § 404(b)
21   context).

22         As Neal argues, she has used her time in prison wisely.

23   Mot. at 11.     Over the past seven years, Neal has taken over

24   forty courses to develop technical skills, improve employment

25   prospects, abate addiction, and manage emotions.          See Id.

26   (citing Ex. B to Mot. at 1-2, ECF No. 87-2).          She has also paid
27   her financial obligations in full.        Id.   To be sure, Neal has

28   made mistakes.     Opp’n at 8 (citing Ex. A to Opp’n).        Most
                                           7
     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 8 of 11

1    concerning is the role she played in two in-custody assaults

2    over the past four years.      See Ex. A to Opp’n at 3, 5.       But

3    viewing Neal’s record as a whole, the Court finds that the steps

4    she’s taken toward self-reflection and rehabilitation paint a

5    more accurate picture of her time in prison than do the missteps

6    she’s made along the way.      Most of the write-ups on Neal’s

7    disciplinary record provide vague descriptions of generally

8    innocuous conduct: “claimed ownership of excess property”;

9    “located . . . in the unit when she was supposed to be in

10   group”; “admitted to placing three-way call”.          Ex. A to Opp’n at

11   2-4.    Neal’s rehabilitative efforts, on the other hand, are

12   substantive and reflect deliberate moves in the right direction.

13   Ex. B to Mot. at 1-2.

14          Moreover, Neal’s age and reentry plan indicate she presents

15   a lower risk of recidivism than she did during her original

16   sentencing.    Neal’s drug convictions occurred when she was 19,

17   22, and 27.    Mot. at 5 n.1.     She is now 36.    As Neal argues,

18   recidivism rates for inmates released from prison in their

19   thirties is significantly less than it is for those released in

20   their twenties.     See U.S. Sentencing Commission, Recidivism
21   Among Federal Offenders: A Comprehensive Overview at 23-24,

22   available at https://www.ussc.gov/sites/default/files/

23   pdf/research-and-publications/research-publications/2016/

24   recidivism_overview.pdf.      Neal’s plan to move to Louisiana upon

25   release further diminishes her risk of recidivism.           Much of

26   Neal’s immediate and extended family live in The Pelican State.
27   This move will allow Neal to surround herself with support, and

28   “provide an opportunity to make a fresh start . . . far away
                                           8
     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 9 of 11

1    from the influences that led to her conviction.”          Mot. at 12.

2    When released, Neal will enjoy financial support from her

3    parents and employment support from the Social Work Team at the

4    Federal Defender’s Office in Sacramento.         Id.

5          Reducing Neal’s sentence also helps “avoid unwarranted

6    sentencing disparities among defendants with similar records who

7    have been found guilty of similar conduct.”         18 U.S.C.

8    § 3553(a)(6).    Defendants who qualify as career offenders are,

9    with increasing frequency, receiving sentences below the

10   guideline range set forth in USSG § 4B1.1.         U.S. Sentencing

11   Commission, Report to the Congress: Career Offender Sentencing

12   Enhancement (“Report to the Congress”) 22 (Aug. 2016), available

13   at https://www.ussc.gov/sites/default/files/pdf/news/

14   congressional-testimony-and-reports/criminal-history/201607_RtC-

15   Career-Offenders.pdf.      Indeed, “the proportion of career

16   offenders sentenced within the applicable guideline range has

17   decreased from 43.3 percent in fiscal year 2005 to 27.5 percent

18   in fiscal year 2014.”      Id.   The degree of variance from the

19   career offender guideline has also increased over the years.

20   See id. “In 2005, the average sentence imposed was . . . 19.1
21   percent lower than the average guideline minimum.”           Id.     In

22   2014, however, “the average sentence imposed . . . was 29.0

23   percent lower than the average guideline minimum.”           Id.

24         Following the First Step Act, Neal’s revised Guidelines

25   range is 188 to 235 months.       A prison sentence of 180 months

26   would only fall 4.25% below this range—placing Neal’s sentence
27   out of step with sentences typically given to “defendants with

28   similar records who have been found guilty of similar conduct.”
                                           9
     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 10 of 11

1    18 U.S.C. § 3553(a)(6).       See also Ex. A to Mot. (collecting

2    cases).    This is particularly true given Neal’s predicate

3    offenses were nonviolent.       See Report to the Congress 2-3, 22.

4          The government argues that reducing Neal’s sentence would

5    create, rather than avoid, unwarranted sentencing disparities.

6    Opp’n at 7 n.3.     But the notion that treating offenders with

7    crime-of-violence predicate felonies differently from career

8    offenders with drug-trafficking predicate felonies creates an

9    impermissible disparity ignores a key feature of section

10   3553(a)(6).    Section 3553(a)(6) does not seek to mitigate all

11   disparity.    Rather it targets disparity between “defendants with

12   similar records who have been found guilty of similar conduct.”

13   18 U.S.C. § 3553(a)(6).      A defendant whose career offender

14   status is predicated on crimes of violence does not have a

15   “similar record” as a career offender with drug-trafficking

16   predicate felonies.      The Court disagrees that considering a

17   career offender’s predicate offenses gives rise to a sentencing

18   disparity that is “unwarranted.”

19         The Court also rejects the government’s broader argument

20   that a sentence reduction is inappropriate here because the
21   parties’ plea agreement contemplated and accounted for the

22   changes later codified in the Fair Sentencing Act.           See Opp’n at

23   2, 6-7.    This Court said it at the time of sentencing, and will

24   reiterate it here, the government’s original plea offer was

25   “extraordinarily fair” and a “reasonable compromise” given the

26   state of the law at the time.        See Tr. of Judgment and
27   Sentencing at 3:14-22.      This order should not deter the

28   government from making similar showings of goodwill when justice
                                           10
     Case 2:09-cr-00089-JAM-KJN Document 91 Filed 08/04/20 Page 11 of 11

1    requires.    But the Court does not find the government’s prior

2    magnanimity is a legitimate basis for denying Neal a sentence

3    reduction the law otherwise permits.         To find otherwise would

4    undermine the purposes of the First Step Act and ignore the

5    possibility that the parties would have struck a different

6    bargain if Neal was facing 188-235 months in prison rather than

7    a lifetime.

8          The Court recognizes that Neal’s revised Guideline range is

9    higher than the sentence she originally received.           But guided by

10   the section 3553(a) factors, the Court ultimately finds a

11   significant variance from the revised Guideline minimum is

12   appropriate here.     The Court therefore grants Neal’s motion to

13   reduce her sentence to 130 months imprisonment, followed by 48

14   months of supervised release.

15

16                                 III.   ORDER

17         For the reasons set forth above, the Court GRANTS Neal’s

18   motion and reduces her original sentence under the First Step Act

19   from 180 months to 130 months imprisonment and reduces her term

20   of supervised release from 60 months to 48 months.
21         IT IS SO ORDERED.

22   Dated: August 3, 2020

23

24

25

26
27

28
                                           11
